Citation Nr: 1616419	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to September 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a Veterans Law Judge in September 2015, and a transcript of that proceeding is associated with the claims file.  However, because that VLJ was not available to render a timely decision in this case, the Veteran was informed his case would be reassigned to another VLJ and he was given the opportunity for a new hearing.  The Veteran opted for a new hearing, and this was held before the undersigned Veterans Law Judge in March 2016.  A transcript of this proceeding is also associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the Board in September 2015 and March 2016.  He contended in both hearings that he experienced acoustic trauma in service, including simulated explosions in basic training, military aircraft noise, and noise exposure while working in the kitchen.  He alleged that he has experienced ringing in his ears since basic training, but did not report to sick call during service for fear of being returned to basic training.  

In light of the evidence above, the Board finds that a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2015); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that a VA examination is necessary to render a decision on the merits of these issues.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should provide an opinion with supporting rationale as to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hearing loss was incurred in or is otherwise related to service?

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's tinnitus was incurred in or is otherwise related to service?

A rationale should be provided for all opinions and conclusions expressed.  If the examiner cannot form an opinion without resorting to mere speculation, the examiner must explain why.

2. Readjudicate the Veteran's claims.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







